Title: From George Washington to the Board of War, 27 May 1780
From: Washington, George
To: Board of War



Gentn
Head Qrs Morris Town May 27th 1780

I had yesterday the honor to receive Your Letter of the 22d Instant. The exertions of the Board to relieve our distresses and the good Offices of the Merchants were most timely. The Army never stood in greater need of them. On several days the Troops have been entirely destitute of provision of this kind—and at best they have only received for a considerable time past, but an Eighth—a Quarter—a Half allowance. They have borne their distress with the greatest patience—and every thing is due the Officers for encouraging them to it—both by exhortation & example. On Thursday night however Two Regiments mutinied but after several expostulations & exertions by the Officers of their line & some Others who came to their assistance they returned to their Huts. Such reiterated—Such a constant series of distresses cannot but have the most pernicious consequences. I request the favor of the Board to forward the inclosed to Colo. Blaine, by which he is urged to push on every possible relief of Cattle in his power to procure. I have the Honor to be with great respect & esteem Gentn Yr Most Obedt st

Go: Washington

